           Case 1:19-cv-08655-LGS Document 39 Filed 05/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ULKA ROWE,                                                   :
                                            Plaintiff,        :
                                                              :   19 Civ. 8655 (LGS)
                            -against-                         :
                                                              :        ORDER
 GOOGLE LLC,                                                  :
                                            Defendant. :
 -------------------------------------------------------------X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a telephonic conference was held on May 14, 2020. As discussed at the

conference, it is hereby

        ORDERED that, by May 28, 2020, the parties shall file a joint letter, not to exceed six

single-spaced pages, informing the Court of (1) the progress made by the parties in discovery and

to resolve disputes since the last conference; (2) any remaining disputes that require the Court’s

attention to resolve, and the position of each party as to each dispute; (3) the parties’ proposed

deadlines for all fact and any expert discovery (and attaching a proposed amended case

management plan) and (4) one telephone call-in number for a conference call, and if necessary a

passcode, that will be used for the next telephonic conference. It is further

        ORDERED that a conference will be held on June 4, 2020, at 10:40 a.m. The

conference will be telephonic. The time of the conference is approximate, but the parties shall be

ready to proceed by that time. The conference will be canceled following receipt of the parties’

joint letter on May 28 2020, if there are no remaining disputes that require the Court’s attention to

resolve. It is further

        ORDERED that, with respect to the dispute regarding the production of comparator

information, Plaintiff’s comparators include men in comparable engineering roles at Levels 8

and 9 in Defendant’s offices in the United States, subject to negotiation between the parties and
          Case 1:19-cv-08655-LGS Document 39 Filed 05/14/20 Page 2 of 2


the noticed Rule 30(b)(6) deposition regarding the definition of “comparable.” As soon as

possible and in any event no later than May 28, 2020, Defendant shall provide to Plaintiff the

names, job titles and job codes for individuals who held engineering roles at Levels 8 and 9 in

Defendant’s offices in the United States at an agreed-upon point in time. The parties shall also

meet and confer regarding the proposed compromise referenced by Plaintiff at the conference as

to possible comparators at Level 10, and apprise the Court of any negotiated agreement or

remaining disputes in the joint letter on May 28, 2020. It is further

       ORDERED that, with respect to the dispute regarding the production of complaints of

discrimination, Defendant shall produce to Plaintiff complaints of gender discrimination that

related to compensation, promotion or retaliation made within the last five years at Defendant’s

New York office. The parties shall meet and confer regarding the scope of this production and

how responsive complaints will be identified for production, and apprise the Court of any

negotiated agreement or remaining disputes in the joint letter on May 28, 2020. It is further

       ORDERED that, with respect to the dispute regarding Defendant’s ESI searches,

Defendant shall conduct additional, proportionate searches of ESI. The parties shall meet and

confer to determine the manner and scope of any additional searches, and apprise the Court of

any negotiated agreement or remaining disputes in the joint letter on May 28, 2020. It is further

       ORDERED that, with respect to the dispute regarding Plaintiff’s response to Defendant’s

interrogatory seeking the time period during which Plaintiff believes she was similarly situated

to any comparators, Plaintiff need not provide the information at this time. Defendant may

renew this request once Plaintiff has narrowed and specifically identified comparators.

Dated: May 14, 2020
       New York, New York


                                                 2
